DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 Allowable Subject Matter
Claims 1 – 7, 9 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
After further search and thorough examination of the present application and in view of the Applicant’s arguments and amendments, filed 12/16/2021, pages 6 – 10, claims 1 – 7, 9 are found to be in condition for allowance over the prior art made of record.
Applicant teaches (a detection unit for detecting a wake word, the microphone being configured to capture a sound environment in the form of a first signal and to transmit the first signal to the detection unit; the detection unit being configured to route, in the event of detection of the wake word in the first signal, said first signal to an analysis unit; said analysis unit being configured to process the first signal and to 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658